07/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0281

                                       DA 19-0281


STATE OF MONTANA,                                                            ALE
            Plaintiff and Appellee,                                          JUL 2 8 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
      v.                                                           O R D E Itete C3f m.ntan.

DARRION LEE KRISTOPHER ZAVALA,

            Defendant and Appellant.


       The parties, in accordance with M.R. App.P. 16(5), stipulate and move for an order
remanding this proceeding to the district court with instructions to issue an amended
judgment that (1) adds a requirement to review Zavala's sentence under the Criminally
Convicted Youth Court Act(CCYA)prior to turning age 21, and(2)strikes Condition 13(f)
that imposed $800.00 in counsel costs. The parties agree to dismissal ofthe remainder ofthe
appeal with prejudice.
       Zavala, at age 16, was charged in the Thirteenth Judicial District Court, Yellowstone
County, as an adult with Sexual Intercourse Without Consent. At sentencing, the District
Court orally pronounced,"The Court is going to require that your sentence be reassessed at
age 21." This oral order was consistent with the terms ofthe CCYA. Section 41-5-2503(2),
MCA. Zavala's written judgment, however, did not contain the District Court's oral order.
       Also at sentencing, the District Court imposed $800.00 in counsel costs without
inquiring ofZavala's ability to pay. Zavala is an incarcerated youth and maintains he lacks
the ability to pay counsel costs.
       Based upon the parties' stipulation,
       IT IS HEREBY ORDERED that this matter is remanded to the District Court with
instructions to issue an amended judgment that(1) adds a requirement to review Zavala's
sentence prior to age 21 pursuant to the CCYA, and (2) strikes $800.00 in counsel costs
imposed Condition 13(f) in the judgment.
      IT IS FURTHER ORDERED that this appeal is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies ofthis ord.er to all counsel of record and the
Clerk ofthe District Court. THE CLERK OF THE DISTRICT COURT IS DIRECTED TO
SEND A CERTIFIED COPY OF THE AMENDED JUDGMENT TO THE RECORDS
DEPARTMENT OF THE DEPARTMENT OF CORRECTIONS.
      DATED this 7-      Clay ofJuly, 2020.



                                                          Chief Justice




                                                                    f•Cille...•=1.•=
                                                                                  1 1/1310




                                                               Justices